Reversed and Remanded and Opinion filed December 12, 2002








Reversed and Remanded and Opinion filed December 12,
2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00865-CV
____________
 
LAW OFFICES OF LIN & ASSOCIATES,
Appellant
 
V.
 
DONNA MARIE KAMINSKY AND NATIONWIDE
PROPERTY AND CASUALTY INSURANCE COMPANY, Appellees
 

 
On Appeal from the County
Civil Court at Law No. One
Harris County, Texas
Trial
Court Cause No. 765,107
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed July 19, 2001.  
On December 4, 2002, the parties filed an agreed motion to
reverse the judgment and remand the cause to the trial court pursuant to a
settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court.
PER CURIAM




Judgment rendered and Opinion
filed December 12, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).